Title: Pennsylvania Assembly: Reply to the Governor, 21 August 1751
From: Pennsylvania Assembly
To: 


The Pennsylvania Assembly on October 19, 1750, asked that the Proprietors share the charges arising from Indian treaties. On August 16, 1751, Governor Hamilton reported their refusal. The next day a committee which included Franklin was named to prepare an answer to the governor’s message and to examine the records “and report what they find of the Sentiments of former Assemblies concerning the Expences of Indian Affairs, and in what Manner those Expences have been usually defrayed, and what Sums they find have been expended by this Province in those Affairs for Twenty Years past.” The committee presented the draft of a reply to the governor on August 21; it was read, amended, approved, and ordered sent to him. On the next day the committee presented the result of its search of the records; this report was “unanimously approved of” (below, p. 184). On this day also a series of resolutions, of Franklin’s drawing, on Indian expenses was presented and approved (see below, p. 186), and Franklin was named to a committee to draft an address to the Proprietors pursuant to them: this address was presented and approved on August 23 and signed by the speaker August 24.
 
May it please the Governor,
[August 21, 1751]
We have a grateful Sense of the Governor’s Care and Concern in Indian Affairs; the prudent Management of which, is of great Importance to the Peace and Safety of these Colonies, but if it should be agreeable with the Governor’s Sentiments, we would wish, that such as may hereafter be employed on Business with the Indians, might be cautioned against charging themselves with Letters from every inferior French Officer, who shall presume to send down his Threats or pretended Claims to our Governor, in order to give himself an Air of Authority among our Indian Allies.
The Informations of Conrad Weiser, and Andrew Montour, on their Arrival in Town, since the Governor’s Message of the Thirteenth Instant, we suppose have given the Governor, as well as the House, Reason to believe that the Request inserted in George Croghan’s Journal, which the Governor was pleased to lay before the House, as made by the Indians at Ohio to this Government, to erect a strong Trading House in their Country, as well as the Danger ’tis there said, they apprehended from the Attempts of the French, have been misunderstood or misrepresented by the Person in whom the Governor confided for the Management of that Treaty.

We have seriously considered the Offer made by our Proprietaries, of contributing towards building such a House; but as we have always found that sincere, upright Dealing with the Indians, a friendly Treatment of them on all Occasions, and particularly in relieving their Necessities at proper Times by suitable Presents, have been the best Means of securing their Friendship, we could wish our Proprietaries had rather thought fit to join with us in the Expence of those Presents, the Effects of which have at all Times so manifestly advanced their Interest with the Security of our Frontier Settlements.
As it appears from the late notorious Disorders among the Indian Traders, as well as from the Representation of the Magistrates of Cumberland, that some very unfit Persons are at present employed in that Business, we hope the Governor will enjoin the Justices of the County Courts to be more careful for the future whom they recommend for Licences; and whatever is thought further necessary to enforce or amend the Laws now in being, for regulating the Indian Trade and Traders, may be considered by the ensuing Assembly, in the Winter Sitting, when the Members are generally most at Leisure to attend closely to publick Business.
We have paid the Accounts of our Interpreters, as we hope, to their full Satisfaction, and have the other Accounts mentioned by the Governor under our Consideration.
